                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

Ted D. Ellis and Teresa Ellis,         )
                                       )
              Plaintiffs,              )
                                       )
                      v.               )          C/A No.: 9:19-cv-2163-RMG-MGB
                                       )
Cody C. Kirkman, individually; Amber )
Swinehammer, individually; Lindsey     )        OBJECTION TO DEFENDANTS MOTION
Gibson, individually; Cody C. Kirkman, )              TO STAY
Amber Swinehammer, and Lindsey         )
Gibson, as agents/officers of Town of )
Bluffton Police Department; and Town )
Of Bluffton Police Department          )
                                       )
              Defendants.              )
________________________ ________)


       COMES NOW Plaintiffs, Ted and Teresa Ellis, who object to Defendants’ Motion

and request for a stay of this litigation. For the reasons explained below, a stay that stops

this case from moving forward is not warranted, and Plaintiffs would suffer great prejudice

from such a delay.

                                           Background

1. Statement of the Case. On August 03, 2017, Defendant Kirkman, a Bluffton police

   officer, was on patrol duty and conducted a traffic stop on Plaintiff Ted Ellis. Officer

   Kirkman informed Ted Ellis of the reason for the stop, that the tag on the vehicle had

   been suspended due to lack of insurance. Officer Kirkman asked Ted Ellis for his

   driver’s license and registration. Ted Ellis submitted the registration to the officer and

   informed the officer that he did not have his license in his possession. Upon returning

   to his patrol vehicle, Defendant Kirkman was informed that the Ted Ellis’s license had
   been suspended for several years due to unpaid traffic tickets. After deciding to take

   Ted Ellis into custody, Defendant Kirkman radioed fellow officer Gibson to respond to

   the scene to assist. At that time Defendant Swinehammer also responded she would

   be present to assist. Once those officers arrived on scene, Defendant Kirkman

   informed them that he would be taking Ted Ellis into custody.

2. Undisputed Material Facts.

   Defendant Kirkman, has been and still is employed with the Bluffton Police

   Department. It was in his capacity as a patrol officer that he approached Ted Ellis on

   this specific date and time. After the initial encounter with Defendant Kirkman, Mr.

   Ellis remained in his vehicle and was on the phone. However, once Defendant

   Kirkman directed Ted Ellis to turn off his ignition, he complied. Ted Ellis also complied

   when Defendant Kirkman asked him to exit his vehicle. Even as he voiced his

   disapproval of the situation, he continued to comply in turning around and facing his

   vehicle while he was placed in hand cuffs double locked behind his back.

   Ted Ellis, clothed only in basketball shorts and an undershirt, was searched by

   Defendant Kirkman. Defendant Kirkman, along with Defendant Swinehammer, then

   led Ted Ellis to Kirkman’s police issued SUV. Upon reaching the SUV, Defendant

   Kirkman informs Ted Ellis that he needs to search him once more. Ted Ellis replies

   that he has already been searched. Defendant Kirkman continued to insist on

   conducting another search of Ted Ellis’s person. Ted Ellis continued to ask that he

   just be placed in the police car. Defendant Kirkman continues to get visually and

   audibly more aggressive, while clearly conducting the search he claims Mr. Ellis was

   arguing against.
   After a few moments of this exchange, Defendant Kirkman yells “No!”, suddenly

and abruptly dropped his upper body down, reached out and grabbed both of Ted

Ellis’ legs below his knees and jerked both of his legs up to Defendant Kirkman’s

standing waist height. Ted Ellis, a 6’4” adult African-American male, was cuffed

behind his back at this time.

   As a direct and proximate result of Defendant Kirkman’s intentional, improper, and

excessive use of force in jerking Plaintiff Ted Ellis feet up to waist height, Mr. Ellis fell

face-first onto the asphalt of the road way, impacting the side of the police vehicle on

the way down, suffering immediate sever traumatic injury to his teeth, jaw, and

cranium. Due to the fact that he was handcuffed behind is back, he was unable to stop

or do anything to hinder his fall directly to his face. Mr. Ellis head impacted the paved

road so violently that his blood spurted up and onto the outside of the police vehicle’s

door almost to the window. Defendant Kirkman followed with a knee to Ted Ellis’s

back. Although there was never a physical struggle from Ted Ellis, Defendant Kirkman

kept his knee pinned on Ted Ellis’s back for approximately 7 minutes.

   Defendant Gibson assisted Defendant Kirkman by restraining Plaintiff Ted Ellis’

legs and holding his feet down for approximately 4 minutes.

   Defendant Swinehammer was present and recording the events that occurred, but

failed to render aid to Ellis despite seeing Defendant Kirkman remove Ted Ellis’ feet

from under him and Ted Ellis’ chin striking the pavement. She observed Ted Ellis “laid

out on the ground” and bleed from his chin. She appears to laugh after Ted Ellis’s

head bounces on the pavement. Later, she also directed fire personnel to rinse Ted

Ellis’ blood from SUV.
       Defendant Swinehammer also made several attempts to physically cover the lens

   of her body camera with her hand when Ted Ellis is in her viewing area so that his

   image is not completely captured by the camera.

       Neither Defendant Gibson or Defendant Swinehammer attempted to intervene

   when their fellow officer was obviously becoming more agitated and aggressive and

   no steps were made to de-escalate the situation.

       All of these actions were captured on video tape. In fact, there are several videos

   from different perspectives of the incident, including body cam and dash cam video

   from the officers. All of these videos originated with the Bluffton Police Department.

       In June, the Bluffton Police Department received a letter notifying them that the

   FBI was investigating this incident for criminal violations of Federal Civil Rights

   statutes. This was approximately ten (10) months after Plaintiffs filed this action.

   Counsel for Plaintiffs was contacted by Special Agent George French with the Hilton

   Head office of the FBI. At this time, SA French made it clear that this investigation

   was instigated independently by the FBI and not at the request of anyone.

   Additionally, SA French stated that this investigation was not intended or meant to

   interfere with Mr. Ellis’ and his wife’s civil case against the Defendants.



DEFENDANTS’ REQUEST FOR A STAY OF THIS CASE SHOULD BE DENIED.

       Counsel for the Defendants expounds in length about how Defendants have the

right to assert their Fifth Amendment right against self-incrimination in civil proceedings,

citing cases like Maness, Hoffman, and US v. Sharp. This is a red herring because the

Plaintiffs’ do not dispute that the individual Defendants Kirkman, Swinehammer, and
Gibson have the right to assert the Fifth Amendment and refuse to answer questions in

this proceeding. These Defendants have had that right from the moment this incident

occurred in 2017. In fact, their Fifth Amendment rights have been protected even further

by the FBI pursuant to Garrity, which requires any statements made by the officers during

their departments internal use of force review be redacted and not looked at by the

investigating agents.

       Contrary to the assertions of Defense Counsel, this court has previously denied

such stays in similar matters.      In Reeves v. Cottageville, the court considered and

balanced several factors in denying the Motion to Stay. “Although the Fourth Circuit has

not adopted an explicit set of factors to consider when determining whether to implement

a stay, at least one court within the circuit has applied a five-factor test adopted by a

variety of courts across the country. In Ashworth, the court applied the following factors

when determining whether to grant a motion to stay: (1) the interest of the plaintiffs in

proceeding expeditiously with [the] litigation or any particular aspect of it, and the potential

prejudice to plaintiffs of a delay, (2) the burden which any particular aspect of the

proceedings may impose on defendants; (3) the convenience of the court in the

management of its cases, and the efficient use of judicial resources; (4) the interests of

persons not parties to the civil litigation; and (5) the interest of the public in the pending

civil and criminal litigation. Id. at 530. While a party need not be formally indicted to

exercise the privilege against self-incrimination, the likelihood of a potential forthcoming

indictment may affect the court's decision on whether to grant the stay or on the duration

of the stay. See id. at 531; Harbour Town, 411 F. Supp. 2d at 643; Shane Co., 147 F.R.D.

at 101. Additionally, stays generally are not granted before an indictment has issued.” In
the present case, no indictments have been issued against the Defendants. Plaintiff filed

this case in August 2019. The FBI did not begin to investigate this matter until June 2020.

       There is no indication that a stay of 120 days will be enough for the federal

government to decide if they are going to pursue charges. As such, the possibility of

charges can linger forever. And as there is no statute of limitations for criminal offenses

in South Carolina and the Defendants’ actions are caught on video, there is no guarantee

that any stay will resolve the Defendant’s predicament of asserting their Fifth Amendment

rights. The Plaintiffs should not be made to wait any longer than they already have to get

justice. There is no statute or case law that asserts that a defendant’s rights in a civil or

criminal matter outweigh those of the Plaintiff. “The court certainly has an interest in

managing its case load efficiently, just as the parties have an interest in having this case

litigated in an efficient manner.” Reeves v. Town of Cottageville (D. S.C. 2013). “A stay

in this type of case is often relatively indefinite, because there is no way to predict when

the criminal investigation would end. One court has concluded that this uncertainty weighs

against a stay: "[I]t is unrealistic to postpone indefinitely the pending action until criminal

charges are brought or the statute of limitations has run for all crimes conceivably

committed by [the defendants]." Walsh Securities v. Cristo Property Management, 7

F.Supp.2d 523 (D. N.J. 1998)

       Defendant counsel has made much about the attitudes and perceptions of law

enforcement in this era of time. Plaintiff will submit that this directs factor 4 of the

Ashworth factors as the interests of persons not parties to the civil litigation are implicated

here. In the time of increasing news of police brutality and conduct, the public as a whole

deserves these cases to be efficiently adjudicated. The country is crying out for justice in
these cases and history and current events have taught us that criminal prosecutions

have not been the avenue that most victims and the affected families have achieved

justice. They have only achieved justice in most cases through the civil process. The

Defendants are asking the court to deny Plaintiffs’ their right to an efficient avenue of what

may be the only measure of justice that they receive. Defendants are not prejudiced by

the fact that they may choose to assert their Fifth Amendment privilege, that is their

choice. However, that is no reason to stay this matter indefinitely or for any time at this

point in the litigation. Unlike in Reeves, this case does affect the public interest.

       This matter is distinguishable from Walsh Securities that has been relied on by

Defendants’ Counsel. In that matter there were several Defendants that had filed cross

complaints against each other. The court had to consider how that would affect their

disclosure of information and the fact that they may inadvertently reveal their defense

strategies to their co-Defendants. That is not the case here. Also, unlike Walsh where

there had been search warrants executed and other parts of the criminal process had

begun, there have been no search warrants served or executed. In this matter, the federal

agents have only begun their inquiry into possible charges.



CONCLUSION

       Multiple cases cite to the fact that a stay is an extraordinary remedy reserved for

only the most extraordinary of cases. In weighing the factors that have been indicated by

this court, this case is not one of those cases. As such, Defendants’ Motion to Stay should

be denied.
                  s/_Arie D. Bax
                  FEDERAL ID #: 10340
October 6, 2020   The Bax Law Firm
                  10 Sams Point Way Ste B-1 PMB 138
                  Beaufort, SC 29907
                  Phone: (843) 522-0980 Fax: (843) 379-3115
                  ATTORNEY FOR THE PLAINTIFFS
